DETAILED ACTION
This office action is in response to the application filed on 02/01/2021.
Claims 1-18 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-18 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “a system memory array configured to store a plurality of feature values in a feature map from the base address according to the weight matrix information”. The closest prior art does not disclose that the feature map is from the base address in the context of the rest of the claimed invention. Specifically, Mao et al. discloses a feature map as claimed which is used in conjunction with weight coefficients to generate intermediate layer results in parallel. However, Mao et al. does not disclose that the feature map is from a base address. Gao et al. also discloses using a base address to access data for operation on weight coefficients, but does not disclose that the feature map is from the base address. The claims are therefore allowable over the prior art.

Examiner’s Amendment
Amend the title of the application to: “Apparatus and Method for Generating Intermediate Layer Values in Parallel”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY S FAHERTY/Primary Examiner, Art Unit 2183